Exhibit 10.1

ASSURANT, INC. 2017

LONG TERM EQUITY INCENTIVE PLAN

SECTION 1. Purpose; Definitions.

1.1. Purpose. The purpose of this Assurant, Inc. 2017 Long Term Equity Incentive
Plan is to give the Company a competitive advantage in attracting, retaining,
and motivating officers, employees, directors, and consultants, and to provide
the Company and its Subsidiaries and Affiliates with a long term incentive plan
providing incentives directly linked to stockholder value.

1.2. Definitions. Certain terms used herein have definitions given to them in
the first place in which they are used. In addition, for purposes of this Plan,
the following terms are defined as set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended from time to
time, any regulations promulgated thereunder, and any successor thereto.

(b) “Administrator” has the meaning set forth in Section 2.2.

(c) “Affiliate” means any Subsidiary and any other corporation or other entity
controlled by, controlling, or under common control with, the Company, as
determined by the Committee.

(d) “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.

(e) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Unrestricted Stock, Restricted Stock Unit, Performance Share, or Performance
Unit granted pursuant to the terms of this Plan.

(f) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

(g) “Beneficial Owner” has the meaning given in Rule 13d-3, promulgated pursuant
to the Act.

(h) “Board” means the Board of Directors of the Company.

(i) “Cause” means, unless otherwise provided in an Award Certificate,
(i) “Cause” as defined in any Individual Agreement to which the applicable
Participant is a party and which is operative at the time of the Participant’s
termination of employment, or (ii) if there is no such Individual Agreement, or
if such Individual Award Agreement does not define “Cause,” the Committee’s good
faith determination that any of the following have occurred: (A) Participant’s
commission of, indictment for, conviction of, pleading guilty to, confessing to,
or entering of a plea of nolo contendere to any felony or any crime involving
fraud, dishonesty, theft, embezzlement, moral turpitude, or a breach of trust,
(B) failure on the part of the Participant to perform substantially such
Participant’s employment duties in any material respect, (C) Participant’s
prolonged absence from duty, unless pursuant to Company policy and/or applicable
law regarding employee leaves of absence, or otherwise with the consent of the
Company, (D) breach by the Participant of any duty or contractual obligation
owed by Participant to the Company, (E) material violation by Participant of any
policy or procedure of the Company, (F) Participant’s negligent or willful
misconduct or malfeasance of duty which is reasonably determined to be
detrimental to the Company, or (G) to the extent not covered by another
subsection of this definition, Participant intentionally engaging in any
activity that is reasonably determined by the Committee to be in conflict with
or adverse to the business or other interests of the Company.

(j) “Change of Control” has the meaning set forth in Section 9.2.

(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, regulations promulgated thereunder, and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

(l) “Commission” means the Securities and Exchange Commission or any successor
agency.



--------------------------------------------------------------------------------

(m) “Committee” means a committee or subcommittee of the Board, appointed from
time to time by the Board, which committee or subcommittee shall consist of two
or more non-employee directors, each of whom is intended to be (i) a
“non-employee director” as defined in Rule 16b-3, (ii) an “outside director” as
defined under Section 162(m) of the Code, and (iii) an “independent” director
under the applicable rules of the Applicable Exchange. Initially, and unless and
until otherwise determined by the Board, “Committee” means the Compensation
Committee of the Board.

(n) “Common Stock” means common stock, par value $0.01 per share, of the
Company, and such other securities of the Company as may be substituted for
Common Stock pursuant to Section 3.6.

(o) “Company” means Assurant, Inc., a Delaware corporation, or any successor
thereto.

(p) “Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, consultant or director of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Subsidiary, as
applicable, pursuant to applicable tax regulations. Continuous Service shall not
be considered interrupted in the following cases: (i) a Participant transfers
employment between the Company and an Affiliate or between Affiliates, (ii) in
the discretion of the Committee as specified at or prior to such occurrence, in
the case of a spin-off, sale or disposition of the Participant’s employer from
the Company or any Affiliate, (iii) a Participant transfers from being an
employee of the Company or an Affiliate to being a director of the Company or of
an Affiliate, or vice versa, (iv) in the discretion of the Committee as
specified at or prior to such occurrence, a Participant transfers from being an
employee of the Company or an Affiliate to being a consultant to the Company or
of an Affiliate, or vice versa, or (v) any leave of absence authorized in
writing by the Company prior to its commencement; provided, however, that for
purposes of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonqualified Option. Whether military,
government or other service or other leave of absence shall constitute a
termination of Continuous Service shall be determined in each case by the
Committee at its discretion, and any determination by the Committee shall be
final and conclusive; provided, however, that for purposes of any Award that is
subject to Code Section 409A, the determination of a leave of absence must
comply with the requirements of a “bona fide leave of absence” as provided in
Treas. Reg. Section 1.409A-1(h).

(q) “Disability” means (i) “Disability” as defined in the long term disability
plan or policy maintained or most recently maintained by the Company or, if
applicable, an Affiliate or Subsidiary, for any Participant, whether or not such
Participant actually receives disability benefits under such plan or policy, or
(ii) if there is no such long term disability plan, “Disability” as defined by
any Individual Agreement to which the Participant is a party and which is
operative at the time in question, or (iii) if there is no such long term
disability plan or Individual Agreement or if the applicable long term
disability plan and Individual Agreement do not define “Disability,” the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. In
the event of a dispute, the determination whether a Participant has a Disability
will be made by the Committee and may be supported by such medical or other
evidence as the Committee deems necessary to judge the nature of the
Participant’s condition. Notwithstanding the foregoing: (1) if the determination
of Disability relates to an Incentive Stock Option, Disability shall mean
“permanent and total disability” as defined in Section 22(e)(3) of the Code, and
(2) if the determination of Disability relates to any Award subject to
Section 409A of the Code, Disability shall mean “disability” as defined within
the meaning of Section 409A of the Code and any regulations promulgated
thereunder.

(r) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company or any
Subsidiary or Affiliate.

(s) “Dividend Equivalent” has the meaning set forth in Section 8.



--------------------------------------------------------------------------------

(t) “Effective Date” has the meaning assigned such term in Section 11.1.

(u) “Eligible Individuals” means directors, officers, employees, and consultants
of the Company or any Subsidiary or Affiliate.

(v) “Fair Market Value” means the closing price of a share of Common Stock on
the Applicable Exchange on the date of measurement or, if Shares were not traded
on the Applicable Exchange on such measurement date, on the next preceding date
on which Shares were traded, all as reported by such source as the Committee may
select. If the Common Stock is not listed on a national securities exchange,
Fair Market Value shall be determined by the Committee in its good faith
discretion, taking into account, to the extent appropriate, the requirements of
Section 409A of the Code.

(w) “Full-Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Common Stock (or at the discretion
of the Committee, settled in cash valued by reference to Common Stock value).

(x) “Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares to be subject to such Award, or (ii) such later date as the Committee
shall provide in such resolution. Notice of the grant shall be provided to the
grantee within a reasonable time after the Grant Date.

(y) “Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, consulting, severance or
similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, “Good Reason”
shall have the meaning, if any, given such term in the applicable Award
Certificate. If not defined in either such document, the term “Good Reason” as
used herein shall not apply to a particular Award.

(z) “Incentive Stock Option” means any Option that is designated in the
applicable Award Certificate as an “incentive stock option” within the meaning
of Section 422 of the Code or any successor provision thereto, and that in fact
so qualifies.

(aa) “Individual Agreement” means an employment, consulting, severance, change
of control severance, or similar agreement between a Participant and the Company
or between the Participant and any of the Company’s Subsidiaries or Affiliates.
For purposes of this Plan, an Individual Agreement shall be considered
“operative” during its term; provided , that an Individual Agreement under which
severance or other substantive protections, compensation and/or benefits are
provided only following a change of control or termination of employment in
anticipation of a change of control shall not be considered “operative” until
the occurrence of a change of control or termination of employment in
anticipation of a change of control, as applicable.

(bb) “ISO Eligible Employee” means an employee of the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code), or parent
corporation (within the meaning of Section 424(e) of the Code).

(cc) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.

(dd) “Nonqualified Option” means any Option that either (i) is not designated as
an Incentive Stock Option or (ii) is so designated but fails to qualify as such.

(ee) “Option” means an Award granted under Section 5.1 of the Plan to purchase
Common Stock at a specified price during specified time periods. An Option may
be either an Incentive Stock Option or a Nonqualified Option.

(ff) “Participant” means an Eligible Individual to whom an Award is or has been
granted; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 13.7 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

(gg) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of an Award. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures: overall or selected
sales growth, expense efficiency ratios (ratio of expenses to income), market
share, customer service measures or



--------------------------------------------------------------------------------

indices, underwriting efficiency and/or quality, persistency factors, return on
net assets, economic value added, stockholder value added, embedded value added,
combined ratio, expense ratio, loss ratio, premiums, risk based capital,
revenues, revenue growth, earnings (including earnings before taxes; earnings
before interest and taxes; and earnings before interest, taxes, depreciation and
amortization), earnings per share, book value per share, net operating earnings
per share, operating income (including non-pension operating income), pre- or
after-tax income, net income, cash flow (before or after dividends), cash flow
per share (before or after dividends), gross margin, return on equity, return on
capital (including return on total capital or return on invested capital), cash
flow return on investment, return on assets or operating assets, economic value
added (or an equivalent metric), stock price appreciation, total stockholder
return (measured in terms of stock price appreciation and dividend-related
returns), cost control, gross profit, net operating income, cash generation,
unit volume, stock price, market share, sales, asset quality, cost saving
levels, marketing-spending efficiency, core non-interest income, or change in
working capital with respect to the Company or any one or more Subsidiaries,
Affiliates, divisions, business units, or business segments of the Company,
either in absolute terms or relative to the performance of one or more other
companies or an index covering multiple companies, and (ii) such Performance
Goals shall be set by the Committee within the time period prescribed by
Section 162(m) of the Code and any regulations promulgated thereunder.

(hh) “Performance Period” means that period established by the Committee at the
time any Award is granted or at any time thereafter during which any Performance
Goal specified by the Committee with respect to such Award is to be measured.

(ii) “Performance Shares” shall have the meaning given in Section 6.1.

(jj) “Performance Units” shall have the meaning given in Section 7.1.

(kk) “Plan” means this Assurant, Inc. 2017 Long Term Equity Incentive Plan, as
set forth herein and as hereafter amended from time to time.

(ll) “Prior Plan” means the Amended and Restated Assurant, Inc. Long Term Equity
Incentive Plan, as amended from time to time.

(mm) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 10.

(nn) “Restricted Stock” means an Award granted under Section 6.

(oo) “Restricted Stock Units” means an Award granted under Section 7.

(pp) “Recoupment Policy” means the Assurant, Inc. Executive Compensation
Recoupment Policy adopted by the Committee, effective as of January 1, 2012, as
the same may be amended from time to time.

(qq) “Retirement” shall have the meaning given to that term in the Assurant
Pension Plan (as restated effective January 1, 2013), as amended from time to
time.

(rr) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(ss) “Share” means a share of Common Stock. If there has been an adjustment or
substitution with respect to the Shares (whether or not pursuant to Article
3.4), the term “Shares” shall also include any shares of stock or other
securities that are substituted for Shares or into which Shares are adjusted.

(tt) “Stock Appreciation Right” or “SAR” has the meaning set forth in
Section 5.3.

(uu) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

(vv) “Ten Percent Stockholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
any subsidiary corporation (within the meaning of Section 424(f) of the Code),
or parent corporation (within the meaning of Section 424(e) of the Code).

(ww) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination as
specified in the applicable Award Certificate.

(xx) “Unrestricted Stock” shall have the meaning given in Section 6.1.



--------------------------------------------------------------------------------

SECTION 2. Administration.

2.1. Committee. The Plan shall be administered by the Committee or a duly
designated Administrator, as defined herein. The Committee shall, subject to
Section 10, have plenary authority to grant Awards to Eligible Individuals
pursuant to the terms of the Plan. Among other things, the Committee shall have
the authority, subject to the terms and conditions of the Plan:

(a) To select the Eligible Individuals to whom Awards may be granted;

(b) To determine whether and to what extent Awards are to be granted hereunder;

(c) To determine the number of Shares to be covered by each Award granted under
the Plan;

(d) To determine the terms and conditions of each Award granted hereunder, based
on such factors as the Committee shall determine;

(e) To adopt, alter, or repeal such administrative rules, guidelines, and
practices governing the Plan as the Committee shall from time to time deem
advisable;

(f) To interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement relating thereto);

(g) Subject to Section 11, to accelerate the vesting or lapse of restrictions of
any outstanding Award upon the termination of service of a Participant or in
connection with a Change of Control, based in each case on such considerations
as the Committee in its sole discretion may determine;

(h) To correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award in the manner and to the extent it deems necessary to
carry out the intent of the Plan;

(i) To decide all other matters that must be determined in connection with an
Award;

(j) To determine whether, to what extent, and under what circumstances cash,
Shares, and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant; and

(k) To otherwise administer the Plan.

Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
under the Plan shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors that is approved and administered by a committee of the Board
consisting solely of Independent Directors.

2.2. Committee Procedures; Board Authority. The Committee shall exercise its
authority under the Plan as follows:

(a) The Committee may act only with the assent of a majority of its members then
in office, except that the Committee may, except to the extent prohibited by
applicable law or the listing standards of the Applicable Exchange, allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it (the “Administrator”). Notwithstanding the
foregoing, the Committee may not so delegate any responsibility or power to the
extent that such delegation would cause a Qualified Performance-Based Award
hereunder not to qualify for the Section 162(m) exemption, or make any Award
hereunder subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Act. Without limiting the generality of the foregoing, the
Committee may not delegate its responsibilities and powers to grant, establish
the terms and conditions of, and otherwise administer Qualified
Performance-Based Awards in accordance with Section 10 below, nor its
responsibilities and powers to grant and establish the terms and conditions of
Awards to Participants who are subject to Section 16(b) of the Act.

(b) Any authority granted to the Committee may also be exercised by the full
Board. To the extent that any permitted action taken by the Board conflicts with
action taken by the Committee, the Board action shall control. To the extent the
Board has reserved any authority and responsibility or during any time that the
Board is acting as administrator of the Plan, it shall have all the powers and
protections of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 2.2(b)) shall include the Board.



--------------------------------------------------------------------------------

2.3. Discretion of Committee. Any determination made by the Committee or by the
Administrator under the provisions of the Plan with respect to any Award shall
be made in the sole discretion of the Committee or the Administrator at the time
of the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee or the
Administrator shall be final and binding on all persons, including the Company,
Participants, and Eligible Individuals. Each member of the Committee is entitled
to, in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company or any Affiliate,
the Company’s or an Affiliate’s independent certified public accountants,
Company counsel or any executive compensation consultant or other professional
retained by the Company or the Committee to assist in the administration of the
Plan. No member of the Committee will be liable for any good faith
determination, act or omission in connection with the Plan or any Award.

2.4. Award Certificates. The terms and conditions of each Award, as determined
by the Committee, shall be set forth in a written Award Certificate, which shall
be delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award. Award Certificates
may be amended only in accordance with Section 11 hereof.

SECTION 3. Common Stock Subject to Plan; Limitations on Awards; Adjustment
Provisions.

3.1. Number of Shares. Subject to adjustment as provided in Section 3.6, the
aggregate number of Shares reserved and available for issuance pursuant to
Awards granted under the Plan shall be 1,500,000, plus a number of additional
Shares underlying awards outstanding as of the Effective Date under the Prior
Plan that thereafter terminate or expire unexercised, or are cancelled,
forfeited or lapse for any reason. The maximum number of Shares that may be
issued upon exercise of Incentive Stock Options granted under the Plan shall be
1,500,000. From and after the Effective Date, no further awards shall be granted
under the Prior Plan and the Prior Plan shall remain in effect only so long as
awards granted thereunder shall remain outstanding.

3.2. Share Counting. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve or otherwise treated in accordance with this Section 3.2.

(a) The full number of Shares subject to the Option shall count against the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation).

(b) Upon exercise of Stock Appreciation Rights that are settled in Shares, the
full number of Stock Appreciation Rights (rather than any lesser number based on
the net number of Shares actually delivered upon exercise) shall count against
the number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.

(c) Shares withheld from an Option or SAR to satisfy tax withholding
requirements shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan, and Shares delivered by a
participant to satisfy tax withholding requirements with respect to an Option or
SAR shall not be added to the Plan share reserve.

(d) Shares withheld from a Full-Value Award to satisfy tax withholding
requirements shall not count against the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan, and Shares delivered by
a participant to satisfy tax withholding requirements with respect to a
Full-Value Award shall be added to the Plan share reserve.

(e) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.

(f) Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.

(g) To the extent that the full number of Shares subject to a Full Value Award
is not issued for any reason, including by reason of failure to achieve maximum
performance goals, the unissued Shares originally subject to the Award will be
added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.



--------------------------------------------------------------------------------

(h) Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 3.1.

3.3. Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

3.4. Limitation on Awards. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 3.6):

(a) Options. The maximum number of Options granted under the Plan in any
calendar year to any one Participant shall be for 300,000 Shares.

(b) SARs. The maximum number of Stock Appreciation Rights granted under the Plan
in any calendar year to any one Participant shall be with respect to 300,000
Shares.

(c) Performance Awards. With respect to any calendar year (i) the maximum amount
that may be paid to any one Participant for performance-based Awards payable in
cash or property other than Shares shall be $7,500,000, and (ii) the maximum
number of Shares that may be paid to any one Participant for performance-based
Awards shall be 300,000 Shares. For purposes of applying these limits in the
case of multi-year performance periods, the amount of cash or property or number
of Shares deemed paid with respect to any calendar year is the total amount
payable or Shares earned for the performance period divided by the number of
calendar years in the performance period.

(d) Awards to Non-Employee Directors. The maximum number of Shares subject to
Non-Employee Director Awards that may be granted to any Non-Employee Director in
any calendar year shall be limited to a number that, combined with any cash fees
or other compensation paid to such Non-Employee Director, shall not exceed
$600,000 in total value (calculating the value of any such Non-Employee Director
Awards based on the grant date fair value of such Awards for financial reporting
purposes); provided, that the Board may make exceptions to this limit for
individual Non-Employee Directors in extraordinary circumstances as the Board
may determine in its sole discretion, so long as (i) the aggregate limit does
not exceed $800,000 in total value during a fiscal year and (ii) the
Non-Employee Director receiving such additional compensation does not
participate in the decision to award such compensation or in other
contemporaneous compensation decisions involving Non-Employee Directors.

3.5. Minimum Vesting Requirements. Subject to the following sentence, Full Value
Awards, Options and SARs granted under the Plan shall be subject to a minimum
vesting period of three years (which may include graduated vesting within such
three-year period; provided, however, that no portion of any Award subject to
graduated vesting shall vest earlier than one year after grant), or one year if
the vesting is based on performance criteria other than continued service.
Notwithstanding the foregoing, (i) the Committee may permit and authorize
acceleration of vesting of such Full Value Awards, Options or SARs in the event
of the Participant’s termination of service, or the occurrence of a Change in
Control (subject to the requirements of Section 10 in the case of Qualified
Performance-Based Awards), and (ii) the Committee may grant Full Value Awards,
Options and SARs without respect to the above-described minimum vesting
requirements with respect to Awards covering 5% or fewer of the total number of
Shares authorized under the Plan.

3.6. Adjustment Provisions. The Committee shall have authority to make
adjustments under the Plan as provided below:

(a) In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, separation, spinoff, Disaffiliation,
extraordinary dividend of cash or other property, or similar event affecting the
Company or any of its Subsidiaries (a “Corporate Transaction”), the Committee,
or the Board may in its discretion make such substitutions or adjustments as it
deems appropriate and equitable to (i) the aggregate number and kind of Shares
or other securities reserved for issuance and delivery under the Plan, (ii) the
various maximum limitations set forth in Sections 3.1 and 3.4, (iii) the number
and kind of Shares or other securities subject to outstanding Awards, and
(iv) the exercise price of outstanding Awards.



--------------------------------------------------------------------------------

(b) In the event of a nonreciprocal transaction between the Company and its
stockholders that causes the per-share value of the Common Stock to change
(including, without limitation, a stock dividend, stock split, reverse stock
split, share combination, spin-off, rights offering recapitalization, or similar
event affecting the capital structure of the Company), the Committee or the
Board shall make such substitutions or adjustments as it deems appropriate and
equitable in order to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee or Board may include
adjustments to (i) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (ii) the various maximum
limitations set forth in Sections 3.1 and 3.4, (iii) the number and kind of
Shares or other securities subject to outstanding Awards, and (iv) the exercise
price of outstanding Awards.

(c) In the case of Corporate Transactions, such adjustments may include, without
limitation, (i) the cancellation of outstanding Awards in exchange for payments
of cash, property, or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that, in the case of a Corporate
Transaction with respect to which stockholders of Common Stock receive
consideration other than publicly traded equity securities of the Surviving
Entity (as defined below in Section 9.2), any such determination by the
Committee that the value of an Option or Stock Appreciation Right shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each Share pursuant to such Corporate Transaction over the
exercise price of such Option or Stock Appreciation Right shall conclusively be
deemed valid), (ii) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Shares subject to outstanding Awards, and
(iii) in connection with any Disaffiliation, arranging for the assumption of
Awards, or replacement of Awards with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary,
Affiliate, or division of the Company or by the entity that controls such
Subsidiary, Affiliate, or division of the Company following such Disaffiliation
(as well as any corresponding adjustments to Awards that remain based upon
Company securities).

(d) The Committee may adjust the Performance Goals applicable to any Awards to
reflect any unusual or non-recurring events and other extraordinary items,
including without limitation impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis, or other public filings, provided that, in the case of
Performance Goals applicable to any Qualified Performance-Based Awards, such
adjustment does not cause an Award to fail to qualify for the Section 162(m)
Exemption.

3.7. Section 409A of the Code. Notwithstanding the foregoing: (a) any
adjustments made pursuant to Section 3.6 to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code, (b) any
adjustments made pursuant to Section 3.6 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that, after such adjustment, the Awards either
(i) continue not to be subject to Section 409A of the Code, or (ii) comply with
the requirements of Section 409A of the Code, and (c) in any event, the Board,
the Committee, and the Administrator shall not have any authority to make any
adjustments pursuant to Section 3.6 to the extent the existence of such
authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the Grant Date to be subject thereto as of the Grant
Date.

SECTION 4. Eligibility.

4.1. Eligible Individuals; Incentive Stock Options. Awards may be granted under
the Plan to Eligible Individuals; provided, however, that Incentive Stock
Options may be granted only to employees of the Company and its Subsidiaries or
parent corporation (within the meaning of Section 424(f) of the Code). Eligible
Individuals who are service providers to an Affiliate may be granted Options or
SARs under this Plan only if the Affiliate qualifies as an “eligible issuer of
service recipient stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the
final regulations under Code Section 409A.

SECTION 5. Options and Stock Appreciation Rights.

5.1. Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Certificate for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or



--------------------------------------------------------------------------------

a Nonqualified Option; provided, that any Option that is designated as an
Incentive Stock Option but fails to meet the requirements therefore (as
described in Section 5.2 or otherwise), and any Option that is not expressly
designated as intended to be an Incentive Stock Option shall be treated as a
Nonqualified Option.

5.2. Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value, determined at the time of grant, of the Shares with respect to
which Incentive Stock Options are exercisable for the first time during any
calendar year under the Plan or any other stock option plan of the Company, any
subsidiary corporation (within the meaning of Section 424(f) of the Code), or
parent corporation (within the meaning of Section 424(e) of the Code) exceeds
$100,000, such Options shall be deemed Nonqualified Options. If an ISO Eligible
Employee does not remain employed by the Company, any subsidiary corporation
(within the meaning of Section 424(f) of the Code), or parent corporation
(within the meaning of Section 424(e) of the Code) at all times from the time an
Incentive Stock Option is granted until 3 months prior to the date of exercise
thereof (or such other period as required by applicable law), such Option shall
be treated as a Nonqualified Stock Option. Should any provision of the Plan not
be necessary in order for any Options to qualify as Incentive Stock Options, or
should any additional provisions be required, the Committee may amend the Plan
accordingly, without the necessity of obtaining the approval of the stockholders
of the Company.

5.3. Nature of Stock Appreciation Rights. Upon the exercise of a Stock
Appreciation Right, the Participant shall be entitled to receive an amount in
cash, Shares, or both, in value equal to the product of (a) the excess of the
Fair Market Value of one Share over the exercise price of the applicable Stock
Appreciation Right, multiplied by (b) the number of Shares in respect of which
the Stock Appreciation Right has been exercised. The applicable Award
Certificate shall specify whether such payment is to be made in cash or Common
Stock or both, or shall reserve to the Committee or the Participant the right to
make that determination prior to or upon the exercise of the Stock Appreciation
Right.

5.4. Exercise Price. The exercise price per Share subject to an Option or SAR
shall be determined by the Committee and set forth in the applicable Award
Certificate, and shall not be less than the Fair Market Value of a share of the
Common Stock on the applicable Grant Date; provided, however, that if an
Incentive Stock Option is granted to a Ten Percent Stockholder, the exercise
price shall be no less than 110% of the Fair Market Value of the Stock on the
applicable Grant Date.

5.5. Term. The Term of each Option and SAR shall be fixed by the Committee, but
shall not exceed 10 years from the Grant Date.

5.6. Vesting and Exercisability. Subject to Section 3.5, Options and SARs shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee.

5.7. Method of Exercise. Subject to the provisions of this Section 5, Options
and SARs may be exercised, in whole or in part, at any time during the
applicable Term by giving written notice of exercise to the Company specifying
the number of Shares as to which the Option or SAR is being exercised; provided,
however, that, unless otherwise permitted by the Committee, any such exercise
must be with respect to a portion of the applicable Option or SAR relating to no
less than the lesser of the number of Shares then subject to such Option or SAR
or 50 Shares. In the case of the exercise of an Option, such notice shall be
accompanied by payment in full of the purchase price (which shall equal the
product of such number of shares multiplied by the applicable exercise price) by
certified or bank check or such other instrument as the Company may accept. If
approved by the Committee, payment, in full or in part, may also be made as
follows:

(a) Payments may be made in the form of Shares (by delivery of such shares or by
attestation) of the same class as the Common Stock subject to the Option already
owned by the Participant (based on the Fair Market Value of the Common Stock on
the date the Option is exercised); provided , however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
Shares of the same class as the Common Stock subject to the Option may be
authorized only at the time the Option is granted.

(b) To the extent permitted by applicable law, payment may be made by delivering
a properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local, or foreign withholding
taxes. To facilitate the foregoing, the



--------------------------------------------------------------------------------

Company may, to the extent permitted by applicable law, enter into agreements
for coordinated procedures with one or more brokerage firms.

(c) Payment may be made by instructing the Company to withhold a number of
Shares having a Fair Market Value (based on the Fair Market Value of the Common
Stock on the date the applicable Option is exercised) equal to the product of
(i) the exercise price multiplied by (ii) the number of Shares in respect of
which the Option shall have been exercised.

5.8. Delivery; Rights of Stockholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable Participant shall have
all of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends), when (a) the Company has received a written notice from
the Participant of exercise that complies with all procedures established under
this Plan for effective exercise, including, without limitation, completion and
delivery of all required forms, (b) the Participant has, if requested, given the
representation described in Section 13.1, and (c) in the case of an Option, the
Participant has paid in full for such Shares.

5.9. Nontransferability of Options and Stock Appreciation Rights. No Option or
SAR shall be transferable by a Participant other than, for no value or
consideration, (a) by will or by the laws of descent and distribution, or (b) in
the case of a Nonqualified Option or SAR, as otherwise expressly permitted by
the Committee including, if so permitted, pursuant to a transfer to the
Participant’s family members, whether directly or indirectly or by means of a
trust or partnership or otherwise. For purposes of this Plan, unless otherwise
determined by the Committee, “family member” shall have the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto. Any Option or Stock Appreciation
Right shall be exercisable, subject to the terms of this Plan, only by the
applicable Participant, the guardian or legal representative of such
Participant, or any person to whom such Option or Stock Appreciation Right is
permissibly transferred pursuant to this Section 5.9, it being understood that
the term “Participant” includes such guardian, legal representative and other
transferee; provided, however, that the term “Continuous Service” shall continue
to refer to the original Participant’s service as an employee, officer,
consultant or director of the Company or any Affiliate, as applicable.

5.10. No Deferral Feature. No Option or SAR shall provide for any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise or disposition of the Option or SAR.

5.11. No Dividend Equivalents. No Option or SAR shall provide for Dividend
Equivalents.

5.12. No Repricing. Except for adjustments made pursuant to Section 3.6 of the
Plan, the exercise price of any outstanding Option or Stock Appreciation Right
granted under the Plan may not be decreased, directly or indirectly, after the
date of grant nor may any outstanding Option or Stock Appreciation Right with an
exercise price in excess of Fair Market Value be surrendered to the Company as
consideration for cash, the grant of a new Option or Stock Appreciation Right
with a lower exercise price, or the grant of another Award without the approval
of the Company’s stockholders.

SECTION 6. Restricted Stock (Including Performance Shares) and Unrestricted
Stock.

6.1. Nature of Award; Certificates. Shares of Restricted Stock and Unrestricted
Stock are actual Shares issued to a Participant, and shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Shares of “Restricted Stock” are
Shares that are subject to such restrictions on transferability and other
restrictions as the Committee may impose (including, for example, limitations on
the right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock). These restrictions may lapse separately or in combination at
such times, under such circumstances, in such installments, upon the
satisfaction of performance goals or otherwise, as the Committee determines at
the time of the grant of the Award or thereafter. Shares of “Unrestricted
Stock,” the grant of which are subject to Section 3.5, are Shares not otherwise
subject to conditions on grant, vesting, or transferability. “Performance
Shares” are Shares of Restricted Stock, the vesting of which is subject to the
attainment of Performance Goals. Any certificate issued in respect of Shares of
Restricted Stock or Unrestricted Stock shall be registered in the name of the
applicable



--------------------------------------------------------------------------------

Participant and, in the case of Restricted Stock, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Assurant, Inc. 2017 Long Term Equity Incentive Plan and an Award Certificate.
Copies of such Plan and Certificate are on file at the offices of Assurant,
Inc., 28 Liberty Street, 41st Floor, New York, New York 10005.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

6.2. Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(a) The Committee shall, prior to or at the time of grant, condition (i) the
vesting or transferability of an Award of Restricted Stock upon the continued
service of the applicable Participant or (ii) the grant, vesting, or
transferability of an Award of Restricted Stock upon the attainment of
Performance Goals, or the attainment of Performance Goals and the continued
service of the applicable Participant. In the event that the Committee
conditions the grant or vesting of an Award of Restricted Stock upon the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
an Award as a Qualified Performance-Based Award. The conditions for grant,
vesting, or transferability and the other provisions of Restricted Stock Awards
(including without limitation any Performance Goals applicable to Performance
Shares) need not be the same with respect to each Participant.

(b) Subject to the provisions of the Plan and the applicable Award Certificate,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge, or
otherwise encumber Shares of Restricted Stock.

(c) If any applicable Performance Goals are satisfied and the Restriction Period
expires without a prior forfeiture of the Shares of Restricted Stock for which
legended certificates have been issued, either (i) unlegended certificates for
such Shares shall be delivered to the Participant upon surrender of the legended
certificates, or (ii) such Shares shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration.

6.3. Rights of Stockholders. Except as provided in the applicable Award
Certificate, the applicable Participant shall have, with respect to Shares of
Restricted Stock and Unrestricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock or Unrestricted Stock, including, if applicable, the right
to vote the Shares and the right to receive any dividends and other
distributions.

SECTION 7. Restricted Stock Units (Including Performance Units).

7.1. Nature of Award. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, (a) in cash, based upon the Fair Market Value of a specified number
of Shares, (b) in Shares, or (c) a combination thereof. “Performance Units” are
Restricted Stock Units, the vesting of which is subject to the attainment of
Performance Goals.

7.2. Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

(a) The Committee may, prior to or at the time of grant, condition (i) the
grant, vesting, or transferability of Restricted Stock Units upon the continued
service of the applicable Participant or (ii) the grant, vesting, or
transferability of Restricted Stock Units upon the attainment of Performance
Goals, or the attainment of Performance Goals and the continued service of the
applicable Participant. In the event that the Committee grants Performance Units
or conditions the grant or vesting of Restricted Stock Units upon the attainment
of Performance Goals and the continued service of the applicable Participant,
the Committee may, prior to or at



--------------------------------------------------------------------------------

the time of grant, designate such Performance Units or Restricted Stock Units as
a Qualified Performance-Based Awards. The conditions for grant, vesting or
transferability and the other provisions of Restricted Stock Units (including
without limitation any Performance Goals applicable to Performance Units) need
not be the same with respect to each Participant. An Award of Restricted Stock
Units shall be settled as and when the Restricted Stock Units vest or at a later
time specified by the Committee or in accordance with an election of the
Participant, if the Committee so permits.

(b) Subject to the provisions of the Plan and the applicable Award Certificate,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Units for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge, or
otherwise encumber Restricted Stock Units.

(c) The Award Certificate for Restricted Stock Units may specify whether, to
what extent, and on what terms and conditions the applicable Participant shall
be entitled to receive current or deferred payments of cash, Shares, or other
property corresponding to the dividends payable on the Company’s Stock (subject
to Section 13.5 below).

SECTION 8. Dividend Equivalents.

8.1. Nature of Award. The Committee is authorized to grant Dividend Equivalents
with respect to Full-Value Awards granted hereunder, subject to such terms and
conditions as the may be selected by the Committee. Dividend Equivalents shall
entitle the Participant to receive payments having a value equal to the
dividends that would be payable with respect to all or a portion of the number
of Shares subject to a Full-Value Award, as determined by the Committee.

8.2. Terms and Conditions. Dividend Equivalents shall be subject to such terms
and conditions as may be determined by the Committee. Without limiting the
generality of the foregoing, Dividend Equivalents may be made subject to vesting
conditions that are the same as, or different from the vesting conditions of the
other Award to which they relate; may be payable in cash, Shares or other
property or any combination thereof; and may be payable at the same time as the
related actual dividends are paid to stockholders, or deemed to have been
reinvested in additional Shares or otherwise deferred (subject to compliance
with the requirements of Section 409A of the Code).

SECTION 9. Change of Control Provisions.

9.1. Impact of Event. Unless otherwise provided in the applicable Award
Certificate, notwithstanding any other provision of this Plan to the contrary,
upon a Change of Control (as defined below):

(a) Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options, SARs and other Awards in the nature of rights
that may be exercised shall become fully exercisable, (ii) all time-based
vesting restrictions on his or her outstanding Awards shall lapse, and (iii) the
payout level under all of that Participant’s performance-based Awards that were
outstanding immediately prior to effective time of the Change in Control shall
be determined and deemed to have been earned as of the date of termination based
upon the greater of: (A) an assumed achievement of all relevant performance
goals at the “target” level pro-rated based upon the length of time within the
performance period that has elapsed prior to the termination of employment date,
or (B) the actual level of achievement of all relevant performance goals
(measured as of the latest date immediately preceding the date of termination
for which performance can, as a practical matter, be determined), and, in either
such case, there shall be a payout to such Participant within sixty (60) days
following the termination of employment date (unless a later date is required by
Section 13.23 hereof). With regard to each Award, a Participant shall not be
considered to have resigned for Good Reason unless either (i) the Award
Certificate includes such provision or (ii) the Participant is party to an
employment, severance or similar agreement with the Company or an Affiliate that
includes provisions in which the Participant is permitted to resign for Good
Reason. Any Awards shall thereafter continue or lapse in accordance with the
other provisions of the Plan and the Award Certificate. To the extent that this
provision



--------------------------------------------------------------------------------

causes Incentive Stock Options to exceed the dollar limitation set forth in Code
Section 422(d), the excess Options shall be deemed to be Nonqualified Options.

(b) Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change in Control, and except with respect to any Awards assumed by the
surviving entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon the greater of: (A) an assumed achievement of all relevant
performance goals at the “target” level pro-rated based upon the length of time
within the performance period that has elapsed prior to the Change in Control,
or (B) the actual level of achievement of all relevant performance goals
(measured as of the latest date immediately preceding the Change in Control for
which performance can, as a practical matter, be determined), and, in either
such case, there shall be a payout to Participants within sixty (60) days
following the Change in Control (unless a later date is required by
Section 13.23 hereof). Any Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonqualified Stock Options.

9.2. Definition of Change of Control. For purposes of the Plan, a “Change of
Control” shall mean any of the following events:

(a) Individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director and whose election or nomination
for election is approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of any person as defined in Section 3(a)(9)
of the Act (a “Person”), other than the Board, including by reason of any
agreement, shall be deemed an Incumbent Director;

(b) Any person is or becomes a Beneficial Owner, directly or indirectly, of
either (i) 30% or more of the then-outstanding shares of common stock of the
Company or (ii) securities representing 30% or more of the combined voting power
of the Company’s then-outstanding securities eligible to vote for the election
of directors (“Company Voting Securities”); provided, however, that for purposes
of this subsection (b), the following acquisitions shall not constitute a Change
of Control: (1) an acquisition directly from the Company or any Subsidiary;
(2) an acquisition by the Company or a Subsidiary; (3) an acquisition by a
Person who is on the Effective Date the Beneficial Owner, directly or
indirectly, of 50% or more of the outstanding shares of common stock of the
Company or 50% or more of the combined voting power of the Company’s outstanding
securities eligible to vote for the election of directors; (4) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary; or (5) an acquisition pursuant to a transaction that
complies with Sections 9.2(c)(i), 9.2(c)(ii), and 9.2(c)(iii) below;

(c) The consummation of a reorganization, merger, consolidation, statutory share
exchange or similar corporate transaction involving the Company or a Subsidiary,
the sale or other disposition of all or substantially all of the Company’s
assets, or the acquisition of assets or stock of another corporation (a
“Transaction”), unless immediately following the Transaction: (i) all or
substantially all of the individuals who were Beneficial Owners, respectively,
of the outstanding shares of common stock of the Company and outstanding
securities eligible to vote for the election of directors immediately prior to
the Transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the outstanding securities entitled to vote in the election of
directors of the corporation resulting from the Transaction (the “Surviving
Entity”), in substantially the same proportions as their ownership, immediately
prior to the Transaction, of the outstanding common stock of the Company and the
outstanding securities eligible to vote in the election of directors of the
Company; (ii) no Person (other than the Company, a Subsidiary, the Surviving
Entity, or any employee benefit plan or related trust sponsored or maintained by
the foregoing) is or becomes a Beneficial Owner, directly or indirectly, of 30%
or more of the outstanding common stock or 30% or more of the total voting power
of the outstanding securities eligible to vote for the election of directors of
the Surviving Entity; and (iii) at least a majority of the



--------------------------------------------------------------------------------

members of the board of the Surviving Entity were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for the Transaction; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

SECTION 10. Qualified Performance-Based Awards.

10.1. Qualified Performance-Based Awards. The provisions of this Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Participant who is or may be a “covered employee” (within the
meaning of Section 162(m)(3) of the Code) in the tax year in which such Option
or Stock Appreciation Right is expected to be deductible to the Company qualify
for the Section 162(m) Exemption, and all such Awards shall therefore be
considered Qualified Performance-Based Awards and this Plan shall be interpreted
and operated consistent with that intention. When granting any Award other than
an Option or Stock Appreciation Right, the Committee may designate such Award as
a Qualified Performance-Based Award, based upon a determination that (a) the
recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award, and (b) the Committee
wishes such Award to qualify for the Section 162(m) Exemption, and the terms of
any such Award (and of the grant thereof) shall be consistent with such
designation. Within 90 days after the commencement of a Performance Period or,
if earlier, by the expiration of 25% of a Performance Period, the Committee will
designate one or more Performance Periods, determine the Participants for the
Performance Periods, and establish the Performance Goals for the Performance
Periods.

10.2. Performance Goals and Other Conditions. Each Qualified Performance-Based
Award (other than an Option or Stock Appreciation Right) shall be earned,
vested, and/or payable (as applicable) upon the achievement of one or more
Performance Goals, together with the satisfaction of any other conditions, such
as continued employment, as the Committee may determine to be appropriate.
Moreover, no Qualified Performance-Based Award may be amended, nor may the
Committee exercise any discretionary authority it may otherwise have under this
Plan with respect to a Qualified Performance-Based Award under this Plan, in any
manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption; provided, however, that (i) the
Committee may provide, either in connection with the grant of the applicable
Award or by amendment thereafter, that achievement of such Performance Goals
will be waived upon the death or Disability of the Participant (or under any
other circumstance with respect to which the existence of such possible waiver
will not cause the Award to fail to qualify for the Section 162(m) Exemption),
and (ii) the provisions of Section 9 shall apply notwithstanding this
Section 10.2.

10.3. Inclusions and Exclusions from Performance Goals. The Committee may
provide in any Qualified Performance-Based Award, at the time the Performance
Goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in then-current accounting principles;
(f) extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;
(g) acquisitions or divestitures; and (h) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.

10.4. Certification of Performance Goals. Any payment of a Qualified
Performance-Based Award granted with Performance Goals pursuant to this
Section 10 shall be conditioned on the written certification of the Committee in
each case that the applicable Performance Goals and any other material
conditions were satisfied. Except as specifically provided in Section 10.2, no
Qualified Performance-Based Award held by a Covered Employee or by an employee
who in the reasonable judgment of the Committee may be a Covered Employee on the
date of payment, may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable Performance Goal based on Performance Goals or to
increase the amount payable



--------------------------------------------------------------------------------

pursuant thereto or the value thereof, or otherwise in a manner that would cause
the Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption.

10.5. Award Limits. Section 3.4 sets forth (i) the maximum number of Shares that
may be granted in any one-year period to a Participant in designated forms of
stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.

SECTION 11. Term, Amendment, and Termination.

11.1. Effectiveness. The Plan is effective as of May 11, 2017 (the “Effective
Date”), which is the date the Plan was approved by the Company’s stockholders.

11.2. Termination. Unless earlier terminated as provided herein, the Plan will
terminate on the 10th anniversary of the Effective Date or, if the stockholders
approve an amendment to the Plan that increases the number of Shares subject to
the Plan, the tenth anniversary of the date of such approval. Awards outstanding
as of such date hall not be affected or impaired by the termination of the Plan.

11.3. Amendment of Plan. The Board or the Committee may amend, alter, or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made which would materially impair the rights of any Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law, including, without limitation,
Section 409A of the Code, stock exchange rules, or accounting rules. In
addition, no such amendment shall be made without the approval of the Company’s
stockholders (a) to the extent that such approval is required (i) by applicable
law or by the listing standards of the Applicable Exchange as in effect as of
the Effective Date or (ii) by applicable law or under the listing standards of
the Applicable Exchange as may be required after the Effective Date, (b) to the
extent that such amendment would materially increase the benefits accruing to
Participants under the Plan, (c) to the extent that such amendment would
materially increase the number of securities which may be issued under the Plan,
or (d) to the extent that such amendment would materially modify the
requirements for participation in the Plan.

11.4. Amendment of Awards. Subject to Section 5.12, the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption, nor shall any such amendment, without the
Participant’s consent, materially impair the rights of any Participant with
respect to an Award, except such an amendment made to cause the Plan or Award to
comply with applicable law, stock exchange rules, or accounting rules.

SECTION 12. Unfunded Status of Plan.

12.1. Unfunded Status; Committee Authority. It is presently intended that the
Plan will constitute an “unfunded” plan for incentive and deferred compensation.
The Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Shares or make payments;
provided, however, that unless the Committee otherwise determines, the existence
of such trusts or other arrangements is consistent with the “unfunded” status of
the Plan.

SECTION 13. General Provisions.

13.1. Conditions for Issuance. The Committee may require each person purchasing
or receiving Shares pursuant to an Award to represent to and agree with the
Company in writing that such person is acquiring the Shares without a view to
the distribution thereof. The certificates for such Shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions: (i) listing or approval for listing upon notice
of issuance of such Shares on the Applicable Exchange, (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable, and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.



--------------------------------------------------------------------------------

13.2. Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

13.3. No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

13.4. Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local, or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local,
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Company, withholding obligations may
be settled with Shares, including Shares that are part of the Award that gives
rise to the withholding requirement, having a Fair Market Value on the date of
withholding equal to the amount required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. The obligations of
the Company under the Plan shall be conditioned on such payment or arrangements,
and the Company and its Affiliates shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to such
Participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.

13.5. Limit on Dividend Reinvestment and Dividend Equivalents. Reinvestment of
dividends in additional Restricted Stock Units to be settled in Shares, and the
payment of Shares with respect to dividends to Participants holding Awards of
Restricted Stock Units, shall only be permissible if sufficient Shares are
available under Section 3 for such reinvestment or payment (taking into account
then outstanding Awards). In the event that sufficient Shares are not available
for such reinvestment or payment, such reinvestment or payment shall be made in
the form of a grant of Restricted Stock Units equal in number to the Restricted
Stock Units or Shares that would have been obtained by such payment or
reinvestment, the terms of which Restricted Stock Units shall provide for
settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 13.5.

13.6. Written Materials; Electronic Documents. Electronic documents may be
substituted for any written materials required by the terms of the Plan,
including, without limitation, Award Certificates.

13.7. Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such Participant after such Participant’s death
may be exercised. If no beneficiary designation is in effect for a Participant
at the time or his or her death, any such amounts shall be paid to, and any such
rights may be exercised by, the estate of the Participant.

13.8. Subsidiary Employees. In the case of a grant of an Award to any employee
of a Subsidiary of the Company, the Company may, if the Committee so directs,
issue or transfer the Shares, if any, covered by the Award to the Subsidiary,
for such lawful consideration as the Committee may specify, upon the condition
or understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled shall revert to the Company.

13.9. Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.

13.10. Non-Transferability. Except as otherwise provided in Section 5.9 or by
the Committee, Awards under the Plan are not transferable except by will or by
laws of descent and distribution.

13.11. Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States, or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the



--------------------------------------------------------------------------------

Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

13.12. No Rights to Awards; Non-Uniform Determinations. No Participant or
Eligible Individual shall have any claim to be granted any Award under the Plan.
The Company, its Affiliates, or the Committee shall not be obligated to treat
Participants or Eligible Individuals uniformly, and determinations made under
the Plan may be made by the Committee selectively among Participants and/or
Eligible Individuals, whether or not such Participants and Eligible Individuals
are similarly situated.

13.13. Indemnification. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense (including, but not limited to,
attorneys’ fees) that may be imposed upon or reasonably incurred by such member
in connection with or resulting from any claim, action, suit, or proceeding to
which such member may be a party or in which he or she may be involved by reason
of any action or failure to act under the Plan and against and from any and all
amounts paid by such member in satisfaction of judgment in such action, suit, or
proceeding against him or her, provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

13.14. Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare, or benefit plan of the Company or any
Affiliate unless provided otherwise in such plan.

13.15. Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries or Affiliates.

13.16. Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

13.17. Fractional Shares. No fractional Shares shall be issued, and the
Committee shall determine, in its sole discretion, whether cash shall be given
in lieu of fractional Shares or, subject to Section 3, whether such fractional
Shares shall be eliminated by rounding up or down.

13.18. Government and Other Regulations. Notwithstanding any other provision of
the Plan:

(a) No Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an affiliate of the Company (within the
meaning of regulations promulgated pursuant to the Securities Act of 1933 (the
“1933 Act”)), offer or sell such Shares, unless such offer and sale are made
(i) pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirements of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.

(b) If at any time the Committee shall determine that the registration, listing,
or qualification of the Shares covered by an Award upon the Applicable Exchange
or under any foreign, federal, state, or local law or practice, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased, delivered, or
received pursuant to such Award unless and until such registration, listing,
qualification, consent, or approval shall have been effected or obtained free of
any condition not acceptable to the Committee. Any Participant receiving or
purchasing Shares pursuant to an Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements. The
Company shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan prior to the Committee’s determination
that all related requirements have been fulfilled. The Company shall in no event
be



--------------------------------------------------------------------------------

obligated to register any securities pursuant to the 1933 Act or applicable
state or foreign law, or to take any other action in order to cause the issuance
and delivery of such certificates to comply with any such law, regulation, or
requirement.

13.19. Additional Provisions. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided, that such other
terms and conditions are not inconsistent with the provisions of the Plan.

13.20. No Limitations on Rights of the Company. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft, grant, or assume Awards, other than
under the Plan, with respect to any person.

13.21. Blackout Periods. Notwithstanding any other provision of this Plan or any
Award to the contrary, the Company shall have the authority to establish any
“blackout” period that the Company deems necessary or advisable with respect to
any or all Awards.

13.22 Recoupment Policy. The Company has established a Recoupment Policy with
respect to excess incentive-based compensation provided to current and former
“executive officers” (as defined in the Recoupment Policy) of the Company. All
performance-based Awards granted under this Plan on or after January 1, 2012 and
held by any such person are subject to the terms and conditions of the
Recoupment Policy, and, as a condition of participation in this Plan, each such
person is deemed to have agreed to the terms of the Recoupment Policy. The terms
of the Recoupment Policy are incorporated into this Plan by reference.

13.23. Special Provisions Relating to Section 409A of the Code.

(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

(b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, or the application of a different form of payment of
any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have applied absent the non-409A-conforming event.

(c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company shall determine which Awards or portions thereof will be subject to
such exemptions.

(d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation



--------------------------------------------------------------------------------

would otherwise be payable or distributable under this Plan or any Award
Certificate by reason of a Participant’s separation from service during a period
in which the Participant is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Committee under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder; provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

(e) Installment Payments. If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).

(f) Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (d) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.

(g) Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg.
Section 1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).



--------------------------------------------------------------------------------

The foregoing is hereby acknowledged as being the Assurant, Inc. 2017 Long Term
Equity Incentive Plan as adopted by the Board on March 10, 2017 and by the
stockholders on May 11, 2017.

 

ASSURANT, INC.

By:

 

/s/ Robyn Price Stonehill

Name:

  Robyn Price Stonehill

Title:

  Executive Vice President and Chief Human Resources Office